DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
This allowability notice is in response to remarks received on 30 December 2021. Claims 1-20 are pending. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments of 30 December are persuasive. The best available prior art, previously applied U.S. Patent Application Publication 2017/0015061 to Lewicki et al. (‘061 hereafter) in view of U.S. Patent Application Publication 2017/0151728 to Kunc et al. (‘728 hereafter), teaches a method of additively manufacturing an object using a thermosetting resin coating a reinforcement. This combination differs from the instant claims in that the thermoset resin is activated by radiation prior to being extruded or ejected from the prior art print head, while the instant claims do not activate the curing of the thermoset resin until after the resin and reinforcement have been ejected or extruded from the print head.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743